IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DEBRA FOSTER,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-0520

BANK OF AMERICA, N. A.,

      Appellee.

_____________________________/

Opinion filed March 2, 2015.

An appeal from an order of the Circuit Court for Holmes County.
Christopher N. Patterson, Judge.

Charles M. Wynn and Andrew P. Gause of Charles M. Wynn Law Offices, P.A.,
Marianna, for Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

ROWE, MAKAR, and OSTERHAUS, JJ., CONCUR.